—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplin*585ary rule that prohibits the unauthorized use of controlled substances after the results of two urinalysis tests were positive for the presence of cannabinoids. The positive test results along with the misbehavior report and the hearing testimony constitute substantial evidence supporting the determination of petitioner’s guilt (see, Matter of Irby v Selsky, 284 AD2d 645). We find no merit to petitioner’s contention that the times noted on the urinalysis testing form warrant a finding that the chain of custody or testing procedures were defective (see, Matter of Amante v Goord, 240 AB2d 837). Finally, it was within the Hearing Officer’s province to reject petitioner’s unsupported contention that the positive tests resulted from second-hand smoke inhalation.
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.